Title: From Louisa Catherine Johnson Adams to John Adams, 6 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Philadelphia 6 August 1822.
				
				Your Letter of the 29 reached me safely the day before yesterday and as it contained information concerning your Grandfathers plans I enclosed it to your father to whom it will probably be very interesting—Your regular and constant attention to your College duties gives me the utmost pleasure and though it may not be crowned with as much success there as you hope or have a right to expect rely upon it your exertions will always be duly appreciated by your parents whose cordial approbation will reward your toils independent of the advantage which will accrue to yourself in your future course of life—Continue then my beloved Son to deserve distinction and sooner or later you will obtain it and whatever occurs do not let disappointment affect your spirits or mortify your pride—disappointment is the hard  lot to which man was destined and when we do not bring it on ourselves by our own folly it is very supportable and requires but little courage to sustain it manfully and with great magnanimity:—I observe what you say about Sir Mungo. His character is well drawn and there certainly are such in existence but they are almost too unpleasant to contemplate and show us the mind of man in a state revolting to humanity—Walter Scott is on a visit to Ireland it is said to cull subjects for future novels. As he generally loves to delineate the dark shades of life he could not have chosen a better time for his visit when famine glares with spectral eyes upon this wretched Nation and adds its horrid gleam to all their former varied crimes and sufferings—Such pictures will suit his magic pen and he will have full scope for painting horrors in their most wild and gloomy forms—Your Grandfather is happily amusing himself with a project which will afford occupation and interest to his future days and I am rejoiced to hear it is likely to yield him so much pleasure and the Town such serious advantage—It would probably have produced little to his Son’s and his Grand children must learn to make their own fortunes without depending on any one but themselves—It gives me so much pleasure to write to you I scarcely know where to stop when I begin. Browns Lectures I have not read though I have no doubt I should take great pleasure in their perusal but my head is a little like a sieve and seems ill calculated to derive any real advantage from any sort of reading whatever—It is the experience which I unfortunately have acquired of the effects of want of attention in regulating my mind and an early neglect of proper application to the subjects which ought to have engrossed my attention that and that rendered my perceptions so rappid and indistinct that makes me so solicitous that your studies should be of a deeper and more durable nature as I am perfectly aware that the pleasure to be derived from a matured cultivation heightens every enjoyment in life—Your Uncle remains much the same—Love love to my rattled Brain Charles and to yourself from your Mother
				
					L C A
				
				
			